Citation Nr: 1437817	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  08-38 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for service-connected degenerative disc disease (DDD) of the cervical spine. 

2. Entitlement to an initial disability rating in excess of 20 percent for service-connected cervical radiculopathy of the right upper extremity, to include right trapezius paresthesia with limitation of motion of the right upper extremity.

3.  Entitlement to an initial disability rating in excess of 30 percent for service-connected cervicalgia (claimed as headaches).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2006 and December 2006 rating decisions by the New York, New York and Huntington, West Virginia Department of Veterans Affairs Regional Offices (RO), respectively.  In July 2010, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.

These matters were previously before the Board in March 2011, when they were remanded for additional development.  They have now returned for appellate review.  

In a May 2011 statement, the Veteran questioned why his lower back was not examined upon remand.  A claim concerning the lower back has not been before the Board, however.  It appears the last time the RO considered the evaluation for his low back condition was in 2006.  If it was his intent to file a claim for an increase, he should contact the RO. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

The issue of entitlement to an initial disability rating in excess of 30 percent for service-connected cervicalgia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's DDD of the cervical spine has been manifested by flexion limited to, at worst, 20 degrees with pain; there is no evidence of ankylosis or incapacitating episodes requiring medically prescribed bed rest.  

2.  The Veteran's cervical radiculopathy has been manifested by pain in his right shoulder, with inconsistent findings of sensory deficits, productive of no more than mild incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for DDD of the cervical spine have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2013).

2.  The criteria for an initial disability rating in excess of 20 percent for cervical radiculopathy of the right upper extremity, to include right trapezius paresthesia with limitation of motion of the right upper extremity, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8510 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated in March 2005 and September 2006.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With regard to VA's duty to assist in the development of the claim, VA assisted the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  Also pursuant to VA's duty to assist, the Veteran was afforded VA examinations in March 2005 and October 2008 in relation to the various claims discussed herein, which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disabilities and contentions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Further, pursuant to the Board's March 2011 remand, additional VA treatment records were obtained and the Veteran was afforded another VA examination in March 2011, the report of which discusses the severity of the Veteran's disabilities.  As such, the March 2011 VA examination report is adequate, with regard to issues decided herein, and substantially complied with the March 2011 remand directives.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); see also Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions).  The Veteran and his representative have not identified any outstanding relevant evidence.

The Veteran also had the opportunity to testify at a hearing before the undersigned VLJ in July 2010.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements for 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the July 2010 hearing the undersigned explained the issues on appeal, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim. 

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Legal Criteria 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (201) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.


Disability Evaluations of the Cervical Spine

Disabilities of the spine are evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2013).  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

Under the general rating formula, a 20 percent evaluation is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted where there is unfavorable ankylosis of the entire cervical spine.  A 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

There are several notes set out after the diagnostic criteria, which provide the following: first, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is to 340 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Disability Evaluations of the Peripheral Nerves

Disability ratings with respect to neurological conditions ordinarily are assigned in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.120.  In evaluating peripheral nerve injuries, attention therefore is given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  Id.  Special consideration is given to complete or partial loss of use of one or more extremities.  38 C.F.R. § 4.124a.

Here, the Veteran has been evaluated for radiculopathy of the right upper extremity associated with his service-connected cervical DDD under Diagnostic Code 8510, which addresses paralysis of the upper radicular group.  Neuritis and neuralgia of the upper radicular group incorporate the identical criteria.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8610, 8710 (2013).  Under Diagnostic Code 8510, a 20 percent rating is warranted for mild incomplete paralysis of the major or minor extremity; a 40 percent rating is warranted for moderate incomplete paralysis of the major extremity; a 50 percent rating is warranted for severe incomplete paralysis of the major extremity; and a 70 percent rating is warranted for complete paralysis of the major extremity.  Complete paralysis consists of all shoulder and elbow movements lost or severely affected but with hand and wrist movements not affected.  38 C.F.R. § 4.124a, Diagnostic Code 8510 (2013).

"Incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  Id.

The Board notes that words such as "mild," "moderate," and "severe" and are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just.  38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

II. Analysis

The Veteran was afforded a VA examination in March 2005.  At that time he reported constant neck pain, which he described as hot, sharp, and burning.  He reported numbness in his upper neck and that he had flare-ups of neck pain caused by sitting at a computer.  He reported numbness in his right shoulder, radiating to his neck, but denied any numbness in his hands or fingers.  He denied any incapacitating episodes over the preceding 12 months and reported that he received treatment for his neck disability at the VA Medical Center (VAMC).  He reported that he used Tylenol and Naprosyn to manage his pain.  He reported that his neck pain also caused headaches.  He reported that he resigned from his job approximately one week prior to his examination as it put too much pressure on his neck, back, and leg disabilities.  

On physical examination the Veteran was noted to not require the use of any braces or assistive devices.  There was tenderness to palpation to the paraspinals and right trapezial area with focal areas of hypersensitivity; no gross deformity was noted.   Range of motion measurements were as follows: flexion to 30 degrees, with complaints of pain; right lateral rotation to 30 degrees; left lateral rotation to 25 degrees, with complaints of pain; lateral bending to 10 degrees bilateral , with complaints of pain.  Range of motion measurements remained unchanged on repetitive testing; however, the Veteran did complain of increased pain and fatigability with lack of endurance.  The examiner noted that a June 2003 computed tomography (CT) scan of the cervical spine revealed small central disk herniation at C2-C3 and mild left foraminal narrowing at C3-C4.  The examiner assigned diagnoses of chronic cervical pain syndrome, myofascial pain syndrome in the right trapezial muscles, small central disk herniation at C2-C3, and DDD of the cervical spine.  

Nerve examination made note of sensory changes subjectively in the C2-C3 and C3-C4 spinal regions of the shoulder, neck, and upper back.  In addition there was mild weakness possibly associated with these corresponding sensory motor levels.  A peripheral nerve injury was diagnosed.  

The Veteran was afforded another VA examination in October 2008.  At that time, he reported over the past year his neck pain had increased and he could not move his neck as much as he could in the past.  He reported that his pain was a 9 out 10, on a scale of 10, without medication, and 7 out of 10 with medication.  He denied any history of surgery to his neck, but reported that he had received cervical nerve blocks on both sides of his neck on two occasions.  He reported he was employed, but only worked 32 hours a week due to lower back and leg discomfort.  He reported that the pain was located on the posterior aspect of both sides of his neck and that the pain was constant, but that it was made worse with activities that involved movement of the neck.  He reported that he had a stiff left shoulder and that he already had a right trapezius paresthesia with stiffness and cramps in the right shoulder.  He reported that he had been incapacitated by his cervical spine disability approximately 100 times in the prior year, each event lasting 30 to 60 minutes. 

On physical examination, the Veteran was noted to have pain with motion in the left cervical sacrospinalis muscles and guarding bilaterally; however, there was no spasm, atrophy, tenderness or weakness.  He was noted to have normal posture and head position and there were no abnormal spinal curvatures present.  Range of motion measurements were as follows: forward flexion to 20 degrees, with pain; backward extension to 10 degrees, with pain; bilateral lateral bend to 20 degrees, with pain; bilateral rotation to 40 degrees, with pain.  There was no additional limitation of motion due to pain, fatigue, weakness, lack of endurance, or incoordination following repetitive testing.  The Veteran was noted to be unable to lift his right and left shoulders above 120 degrees due to his neck pain.  X-ray of the cervical spine revealed mild scoliotic curvature, mild reversal of the cervical lordosis, mild multilevel degenerative changes, and spurring involving the C3-C4 neural foramina on the right.

On nerve examination, the Veteran was noted to have decreased monofilament sensation in the right shoulder area, but reflexes in the upper extremities were normal.  In a December 2008 addendum, it was noted that electromyography (EMG) testing revealed mild peripheral neuropathy in the right upper extremity and suggested right carpal tunnel syndrome.  

In accordance with the Board's prior remand, the Veteran was afforded another VA examination in March 2011.  At that time, the Veteran reported that his neck disability caused tremendous pain, that he could not move his neck from side to side, and he had neck cramping and headaches from neck pain.  He reported that he was no longer able to swim due to his neck pain.  He reported that he used Naprosyn and over the counter Bufferin to manage his pain, with good results.  He reported the pain was extremely sharp, daily but intermittent, and could be preceded by yard work or certain motions.  He also reported that he had burning pain which radiated into his right shoulder.  He reported that he had to lie down approximately 6 times per week for about an hour due to his neck pain.  It was noted that the Veteran had retired in 2009 from his job in sales as he was eligible based on his age and duration of work; the Veteran did not report that he had retired as a result of his service-connected disabilities.  

On physical examination, the Veteran was noted to have normal posture and head position and there were no abnormal spinal curvatures present, to include cervical ankylosis.  Guarding of movement and pain with motion was noted bilaterally in the cervical sacrospinalis muscles and right trapezius  muscle spasm was noted.  Range of motion measurements were as follows: flexion to 20 degrees, extension to 15 degrees, lateral flexion to 15 degrees bilaterally, and lateral rotation to 20 degrees bilaterally.  On repetitive testing, there was objective evidence of pain on motion, but no additional limitation of motion.  It was noted that the Veteran was able to play golf and tennis several times a week.  The examiner noted that cervical magnetic resonance imaging scan (MRI) in April 2009 revealed multilevel degenerative changes of the cervical spine, with apparent disc contact of the spinal cord at C3-C4 and to a lesser degree at C4-C5; uncovertebral osteophyte and hypertrophic facet joint arthropathy foraminal narrowing ; and reversal of the normal cervical lordotic curvature.

On nerve examination, the Veteran's reflexes and sensory findings were normal in the upper extremities.  Detailed motor examination was also normal in the upper extremities and muscle tone was normal.  The examiner noted the findings of the December 2008 EMG study which, as discussed above, revealed mild peripheral neuropathy in the right upper extremity and suggested right carpal tunnel syndrome. The diagnoses included cervical radiculopathy with no paralysis or neuritis, but with neuralgia.

Also of record are VA treatment records which show the Veteran receives relatively regular treatment for his cervical spine disability.  However, these records provide no indication that his cervical spine disability or cervical radiculopathy are more severe than what is documented in the VA examination reports of record.  

At his July 2010 Board hearing, the Veteran reported that he had a lot of pain on the right side of his neck, which radiated into his right shoulder.  He also reported that he had numbness across his whole back and could feel pressure, but not sensation.  The Veteran reported that he was not working, but did not indicate that this was related to any of the service-connected disabilities currently on appeal.

Based on the evidence of record, the Board finds that an initial disability rating in excess of 20 percent for a cervical spine disability is not warranted.  In this regard, the Board notes that the Veteran's cervical spine forward flexion has been limited to, at worst, 20 degrees.  There is no evidence that he suffers from additional limitation of flexion or ankylosis of the cervical spine.  Therefore, a disability rating in excess of 20 percent for a cervical spine disability is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5242.

The Board has considered the Veteran's complaints of pain on motion and some fatigability with repetitive testing; however, there is no showing that the Veteran had additional limitation of flexion, weakness, lack of endurance, or loss of coordination on repetitive testing at any of his VA examinations. Thus, considering all pertinent disability factors, to include the DeLuca factors discussed above, there is no appropriate basis for assigning a schedular rating in excess of 20 percent for the entire period on appeal.

Additionally, the Board has considered assigning the Veteran a disability rating under Diagnostic Code 5243, for DDD or intervertebral disc syndrome based on incapacitating episodes rather than limitation of motion. The Board notes the Veteran has been diagnosed with intervertebral disc syndrome and there is evidence that he has episodes that require him to lie down for an hour at a time approximately 6 times per week.  However, there is no evidence or allegation that the Veteran has suffered from incapacitating episodes lasting at least 4 weeks in duration requiring medically prescribed bed rest.  38 C.F.R. § 4.71a, Diagnostic Codes 5243.

With regard to the Veteran's service-connected cervical radiculopathy, the Board finds that an initial disability rating in excess of 20 percent is not warranted.  In this regard, the Board notes that while the March 2005 and October 2008 VA examination reports documented some sensory deficits, the March 2011 VA examination report shows that the Veteran's sensory findings were normal.  Additionally, there is no evidence to show that the Veteran has suffered from any symptoms of reflex or muscle abnormalities.  While he has consistently reported a burning type pain that radiates from his neck into his right shoulder and there has only been inconsistent findings of sensory deficits, the Board is unable to determine that his cervical radiculopathy is more than mild.  Therefore, an initial disability rating in excess of 20 percent is not warranted at this time.  38 C.F.R. § 4.124a, Diagnostic Code 8510 (2013).

The Board has considered assigning staged ratings for the Veteran's cervical DDD and cervical radiculopathy; however, at no time during the period in question have these disabilities warranted ratings higher than those currently assigned.  Fenderson v. West, 12 Vet. App. 119 (1999).


Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the record reflects that the manifestations of the Veteran's service-connected disabilities are contemplated by the schedular criteria of the ratings currently assigned.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014)  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received frequent emergency treatment for his various service-connected disabilities.  In fact, the record shows that even though the Veteran has reported he is unable to swim as a result of his service-connected cervical spine disability, he is still able to play golf and tennis several times a week.  Additionally, there is no indication that the average industrial impairment from the Veteran's disabilities would be to such a degree as to warrant the assignment of higher ratings.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.

Additionally, the Board acknowledges that at his March 2005 VA examination, the Veteran reported he had resigned from his job, in part because of his service-connected cervical DDD, but also related to service-connected disabilities not currently before the Board.  However, at his October 2008 VA examination, the Veteran reported that he was working in sales, but did report that he limited his hours to 32 per week because of a lower back disability and leg pain.  Additionally, at his March 2011 VA examination, it was noted that the Veteran had retired in 2009, but there was no indication that his retirement was a result of any of his service-connected disabilities.  As there is currently no evidence or allegation that the Veteran's service-connected disabilities currently on appeal render him unemployable, the Board finds that entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial disability rating in excess of 20 percent for service-connected DDD of the cervical spine is denied. 

Entitlement to an initial disability rating in excess of 20 percent for service-connected cervical radiculopathy of the right upper extremity, to include right trapezius paresthesia with limitation of motion of the right upper extremity, is denied.


REMAND

In the March 2011 remand, the Board instructed the RO or AMC to afford the Veteran a VA examination to determine the current severity of his service-connected cervicalgia.  A review of the record indicates that no such examination was scheduled.  Rather, the Veteran's 30 percent disability rating was continued based on a single complaint of headaches made during the March 2011 peripheral nerve examination.  As the Board's March 2011 remand instructions indicated that the Veteran was to be afforded a separate examination to assess his cervicalgia, the Board finds that further remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination to determine the current severity of his service-connected cervicalgia (claimed as headaches).  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.  All findings should be described in detail and all necessary diagnostic testing performed.

2. When the development requested has been completed, and the RO or the AMC has ensured compliance with the requested actions, this case should again be reviewed and readjudicated by the RO or the AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


